Appeal by the defendant from a judgment of the County Court, Orange County (King, J.), rendered March 16, 1988, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty was knowing and voluntary *489(see, People v Lopez, 71 NY2d 662, 666). We have examined his remaining contention and find it to be without merit. Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.